Citation Nr: 0937770	
Decision Date: 10/05/09    Archive Date: 10/14/09	

DOCKET NO.  08-18 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
degenerative joint disease.   

2.  Entitlement to service connection for a postoperative 
right shoulder disability, including as secondary to service-
connected postoperative residuals of a left clavicle 
fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from August 1953 to 
September 1957.  There was no combat service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a 
December 2007 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Fall, 
South Dakota.  The Veteran was granted an advance upon the 
Board's docket based upon advancing age in September 2009.  
The case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal has been requested or 
obtained.  

2.  There is no evidence of any acute or identifiable injury 
or disease of the right shoulder or either knee at any time 
during or for decades following service separation, problems 
with the right shoulder and both knees are first clinically 
identified decades after service separation, and a clear 
preponderance of the competent clinical evidence and opinions 
on file is against a finding that these disabilities were 
incurred or aggravated during service, are causally 
attributable to incidents or injuries during service, or that 
the right shoulder disability has been caused or aggravated 
by service-connected postoperative residuals of a left 
clavicle fracture during service.  


CONCLUSION OF LAW

Postoperative right shoulder disability and bilateral knee 
arthritis were not incurred or aggravated during service and 
are not secondary to other service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 
5107; (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act 
(VCAA) and regulations implementing this liberalizing 
legislation are applicable to the Veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The Veteran was provided formal VCAA notice in July and 
August 2007, prior to the issuance of the rating decision now 
on appeal from December 2007.  These notices informed him of 
the evidence necessary to substantiate his claims, the 
evidence he was responsible to submit, the evidence VA would 
collect on his behalf, and advised he submit any relevant 
evidence in his possession.  Multiple searches for the 
Veteran's service treatment records were unsuccessful and 
resulted in a formal finding of service treatment record 
unavailability.  The Veteran was notified of this fact and 
offered the opportunity of submitting any additional service 
treatment or other confirmatory records that he might 
possess.  The service separation examination and DD 214 are 
of record.  The Veteran did not submit any private or other 
medical evidence reflecting any treatment for any of the 
claimed disabilities.  Records of the Veteran's outpatient 
treatment during more recent times and multiple VA 
examinations with a record review and request for opinions 
consistent with VCAA at 38 U.S.C.A. § 5103A(d) are of record 
and certainly adequate for rating and evaluation purposes.  
All known available evidence has been collected for review 
and VCAA is satisfied.  38 U.S.C.A. §§ 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
arthritis, if they are shown to have become manifest to a 
compensable degree within one year from the date of service 
separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  This is known as secondary service connection.  
38 C.F.R. § 3.310(a).  Additionally, any increase in severity 
of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of a 
nonservice-connected disease, will also be service connected.  
This is service connection on an aggravation theory.  
38 C.F.R. § 3.310(b).  

Analysis:  The Veteran filed his initial claims for service 
connection for disabilities of the right shoulder and knees 
in July 2007, at age 73, some 50 years after he was separated 
from military service.  It is his essential contention that 
he trained as a paratrooper and performed numerous parachute 
jumps which resulted in impact trauma to each knee, and which 
he claims is the causal origin of arthritis of both knees at 
present.  He has also claimed that one particular jump 
resulted in a hard enough landing that he had to be carried 
from the field by fellow soldiers, although he reported that 
he never sought medical attention for this or for his knees 
at any time during service.  He claims that his now post-
operative right shoulder was caused or aggravated by his 
service-connected postoperative residuals of a left clavicle 
fracture.  The Board notes that although the Veteran was 
provided multiple VCAA notices, the Veteran did not submit 
any medical evidence revealing that he sought or required 
treatment for either knee or his right shoulder at any time 
from service separation in 1957 until around the time of his 
claim in 2007, a period of some 50 years.  

As noted above, the service treatment records are 
unavailable.  Multiple searches were unsuccessful.  However, 
the Veteran has reported that he did not seek treatment for 
either knee or his right shoulder during service in any 
event.  The service separation examination is of record, and 
the Board notes that that physical examination completed in 
August 1957 contained no complaints, findings, or diagnosis 
for disability of either knee or the right shoulder.  That 
examination did note that the Veteran had fractured his left 
clavicle in 1957 during service but that there was "no 
resultant deformity or dysfunction."  The Veteran was granted 
service connection for residuals of the fractured left 
clavicle with a 10 percent evaluation for arthritis effective 
from October 1998, later increased as postoperative residuals 
to 20 percent effective from July 2007.  The Veteran's DD 
Form 214 does confirm that his military occupation was 
parachute rigger, and that he earned the Parachutist Badge 
during service

The Veteran was initially provided a VA examination in 
response to his pending claims in August 2007.  This 
examination was performed by a certified nurse practitioner 
which included a review of the claims folder and electronic 
record.  At the time of examination, the Veteran remained 
self-employed at 72 years of age working around 15 hours per 
week.  He left the military in 1957 and farmed for five 
years, then worked for one year doing "street work," then 
went into construction and carpentry for 20 years, then self-
employed at carpentry for many additional years.  He had 
performed "cement work, shingles, basic house building."  He 
had a post-service employment history of "40+ years working 
in carpentry/construction."  It was noted the Veteran had 
fractured his left clavicle during service and that at 
present it was affected by arthritis and arthralgias.  
Physical examination revealed no heat, redness or erythema, 
and there was no deformity noted.  There was a mild loss of 
muscle mass in both shoulders, "as one would expect for age."  
The Veteran was noted to be right hand dominant and that 
"just this Spring that he was having problems with his right 
shoulder."  The right shoulder had first become symptomatic 
in January 2007, especially when sleeping on the shoulder, 
and he complained of some weakness and stiffness.  Range of 
motion for each shoulder was diminished.  An MRI of the right 
shoulder revealed moderate AC joint degenerative changes with 
a significant inferior spur suggesting impingement.  There 
was a small amount of joint effusion.  The impression was 
mild left shoulder joint effusion raising the possibility of 
bursitis.  There was no evidence of rotator tendon tear.  
There was moderate AC joint degenerative changes.  The 
diagnosis was right shoulder impingement syndrome with 
degenerative disease and loss of motion.  It was this 
examiner's opinion that the Veteran's right shoulder was not 
caused or aggravated by his service-connected left shoulder 
problem.  Her reasoning was that during the military he 
fractured his left clavicle, but there was no treatment then 
or ever for any right shoulder problems.  The Veteran had 
performed as a carpenter for over 40 years doing all sorts of 
carpentry work which put a great deal of stress on all 
joints.  The Veteran was right-handed and this was his right 
shoulder and he obviously would have used this dominant 
extremity more naturally and more often.  The Veteran did not 
complain of any right shoulder symptoms until 50 years after 
service separation.  She also wrote that the medical 
literature did not generally support arthritis in one joint 
causing arthritis in another joint.  

Outpatient treatment records reveal that the Veteran was seen 
on occasion by a VA orthopedic doctor (GH).  In August 2007, 
notably some five days after the Veteran was initially 
examined in conjunction with his pending claims, the VA 
doctor wrote that the Veteran had been a paratrooper and that 
he made many jumps and that he had arthritic knees for which 
he had had surgeries.  He further wrote that the Veteran had 
"a history of a shoulder injury while in the military which 
led to AC arthritis bilaterally and a torn rotator cuff on 
the left."  He wrote that it was his opinion that the 
arthritis of the knees and his "shoulder conditions" were 
"likely than not related to the trauma sustained while he was 
on active duty in the military."  Later in January 2008, this 
same VA doctor wrote that the Veteran made a particular 
paratrooper jump in Korea in 1954 in which he injured himself 
and had to be assisted from the field.  He wrote that the 
Veteran reported he did not seek medical care "but that had 
nothing to do with the fact that he wasn't injured.  I think 
he was."  He wrote that the Veteran had a history of injury 
while in the military and he subsequently developed arthritic 
knees.  He also wrote that during service the Veteran 
fractured his left clavicle.  He subsequently developed 
degenerative arthritis in the AC joint on the left and a 
rotator cuff tear.  He underwent surgery for that, and while 
he is better, he still lacks the extremes of motion and has 
therefore favored his left shoulder and overused his right 
and has developed AC arthritis on the right with a rotator 
cuff repair and it was his opinion that the service-connected 
left shoulder injury was causally related to his later 
acquired right shoulder disability.  

The Veteran was subsequently provided a VA examination by a 
medical doctor in October 2007.  This included a review of 
the claims folder and computerized medical records.  The 73-
year-old Veteran was examined with regard to whether or not 
his bilateral knee arthritis was related to military service 
from 1953 to 1957.  He had been diagnosed with degenerative 
joint disease (arthritis) of the knees.  He reported the 
right knee bothered him a bit more than the left and both 
were affected by generalized pain with difficulty getting 
down and back up from the floor.  The Veteran did not recall 
any specific injuries to his knees at any time.  He had 
fallen off a ladder at work some years earlier and fractured 
his left wrist.  He reported that his knees started to bother 
him "about five years ago."  He had been working about 40 
hours a week until the time that he had left shoulder surgery 
four or five years ago.  He reported having no knee problems 
prior to service, and working as a parachute rigger during 
service, but he also went to jump school with multiple 
parachute jumps and did recall one particular hard landing.  
"He does not recall if he had any problems with his knees 
after" that particular hard landing.  He did not miss any 
duty time over it, and does not recall any swelling and did 
not seek medical attention for it.  He reported other 
occasions with hard landings, "but nothing that he sought 
medical attention for or that limited his duty time."  He 
also had to do physical training all during his four years in 
the Army with a lot of running and never had a physical 
profile.  "He does not recall having any problems with his 
knees when he left the Army in 1957."  The doctor noted that 
the separation physical examination in August 1957 did not 
mention any knee problems.  Following service separation, the 
Veteran did farm and ranch work, and started carpentry 
construction in 1962, and again did not recall having any 
problems doing any of the carpentry work on account of his 
knees "until just the last few years."  

A physical examination with diagnostic studies resulted in a 
diagnosis of degenerative joint disease of both knees.  It 
was this doctor's opinion that it was less than likely that 
the Veteran's bilateral arthritis of the knees was related to 
military service, or caused by trauma in service.  The doctor 
provided multiple reasons for this opinion including an 
absence of evidence of significant knee injury during active 
duty.  In her experience, people who have significant knee 
injuries, even many years earlier, generally recall the 
details of the injury as far as swelling, loss of duty time, 
need for cane or crutches and residual problems.  She 
referred to the absence of any findings or complaints in the 
separation physical examination report.  She noted that the 
Veteran had filed his first claim for VA compensation in 1998 
for the fractured left clavicle, and that he did not mention 
any knee problems at that time, and the Veteran told her that 
his knees did not bother him in 1998.  She pointed out that 
the Veteran only first described knee symptoms in the last 
five years or so, with an absence of complaints or findings 
for many years following military service.  She noted that 
the Veteran was able to perform carpentry work for decades 
climbing ladders and scaffolds without knee problems, which 
indicated that he did not suffer from chronic knee problems 
dating back to military service.  Finally, she reported that 
the Veteran was now up in age where age-related arthritis was 
quite common and this was more than likely the cause of 
current degenerative joint disease of the knees.  

The same medical doctor subsequently examined the Veteran 
with respect to his shoulders in April 2008.  The claims 
folder was available and reviewed as well as the computerized 
medical record.  This review also included orthopedic 
progress notes from the VA physician who had written 
statements in the Veteran's behalf (GH).  The 73-year-old 
Veteran was noted to have been granted service connection for 
a postoperative left clavicle fracture for a motorcycle 
accident which occurred on active duty.  She noted that Dr. 
GH had commented that the Veteran had favored his left 
shoulder for  years and overused his right and that this had 
contributed to development of AC arthritis on the right.  The 
physician noted that the Veteran had had problems with both 
of his shoulders with surgery on the left in June 2004 and 
surgery on the right in December 2007.  The Veteran reported 
first having symptoms from his right shoulder in the summer 
of 2006, without any particular precipitating injury.  
Symptoms came on gradually and he first noticed it when 
sleeping on the right side.  She noted that Dr. GH had also 
written that the Veteran reported that right shoulder 
symptoms had only been present for a period of months.  This 
medical doctor went through an extremely detailed discussion 
of the Veteran's work history, detailed symptoms for each 
shoulder, and surgical intervention for each shoulder with 
postoperative recoveries.  The diagnoses from examination 
were left shoulder rotator cuff tear with degenerative joint 
disease, postoperative, with stable symptoms for some time.  
There was also right shoulder rotator cuff tear with 
impingement syndrome, postoperative, and more symptomatic.  

It was this medical doctor's opinion that the Veteran's 
service-connected postoperative residuals of a fractured left 
clavicle during service had not caused or aggravated his 
right shoulder disability.  She provided a list of reasons 
for this opinion, including that the Veteran was obviously 
right-handed and had done construction work for decades 
without any particular problems with the right shoulder until 
a late age.  His left shoulder had not bothered him either, 
until beginning in the late 1990's.  Right shoulder symptoms 
do not commence objectively until 2006, certainly at an age 
when shoulder symptoms will occur as part of the aging 
process.  She wrote that the right-handed Veteran obviously 
used his right hand dominantly for carpentry work, and that 
this preferential use of the right hand and arm was 
attributable to being right hand dominant, not as a result of 
favoring the left shoulder.  Once the Veteran's right 
shoulder did begin bothering him, he had an assistant to help 
with lifting and overhead activities, and had been off work 
for some six months attributable to left shoulder surgery, 
and that therefore there were less demands on the right 
shoulder after left shoulder surgery.  She wrote that the 
Veteran had been diagnosed for a type II acromion which would 
predispose him to developing impingement syndrome on the 
right, and this would therefore not be causally related to 
his left shoulder.  

Finally, she wrote that the timing of right shoulder symptoms 
with gradual onset while he was already working in a less 
demanding way after left shoulder surgery was incongruent 
with Dr. GH's statement that more use was required of the 
right because of the left.  Had that been the case, this 
doctor would have expected the right shoulder to bother the 
Veteran sooner than it did, even before the left shoulder 
surgery in 2004.  Right should symptoms did not commence 
until 2006, and the Veteran had had a good postoperative 
result from left shoulder surgery.  Finally, this medical 
doctor indicated that she had discussed this case with 
another VA staff orthopedic surgeon, and that he agreed with 
the above rationale, and also stated that he was unaware of 
any literature that showed that problems in one shoulder 
would automatically cause problems in the opposing shoulder.  

The Board finds that a clear preponderance of the competent 
objective medical evidence and opinions on file is against a 
finding that the Veteran's bilateral knee arthritis is 
attributable to any incident, injury or disease of active 
military service.  Although the Board acknowledges that the 
Veteran received the Parachutist Badge during service and 
participated in multiple parachute jumps, there is 
essentially a complete absence of any objective evidence 
which shows or demonstrates that the Veteran injured either 
knee at any time during or for decades following service 
separation.  Although the Veteran has reported having one or 
more hard landings during parachute training, he also reports 
that he never sought or needed medical attention for either 
knee at any time during or for decades after military 
service.  It is unfortunate that the service treatment 
records are missing, but as the Veteran has noted that he 
never sought treatment for either knee during service, this 
absence does not negatively affect the adjudication the issue 
on appeal.  The service separation examination is on file, 
and clearly contains no complaints, finding or diagnosis for 
knee problems of any kind.  There is certainly no evidence of 
arthritis of either knee to a compensable degree within one 
year after service separation.  

The objective medical evidence on file shows that the Veteran 
performed hard physical labor on farms and in construction 
work for not less than 40 years following service separation.  
When he filed his initial claim for service connection in 
1998, there were still no symptoms of either knee.  He first 
filed a claim for service connection for his knees at age 73, 
and the evidence and opinions on file clearly attribute 
degenerative changes of each knee, without any diagnostic or 
X-ray evidence of any acute or identifiable injury or 
pathology particularly attributable to trauma, either during 
service or otherwise, to a lifetime of use of both knees 
during post-service employment in farm work and carpentry.  

The Board places little value on the outpatient treatment 
records comments provided by VA Dr. GH since he simply and 
conclusory reported that the Veteran performed many parachute 
jumps during service and that his gradual development of 
arthritis decades later must be attributable to such 
parachute jumps.  On the contrary, more detailed examinations 
and record reviews objectively accomplished by both a VA 
nurse practitioner in August 2007 and a VA medical doctor in 
October 2007 include a much more thorough examination of the 
record and clear consideration of the longitudinal clinical 
history provided in that record.  Each of these VA 
examinations include identical opinions that the Veteran's 
degenerative joint disease of both knees is not likely 
related to incidents of service because there is no objective 
evidence of acute or identifiable injury or trauma to either 
knee during service and chronic knee symptoms do not appear 
for decades following service separation, until after the 
Veteran had completed over 40 years of hard and strenuous 
post-service physical employment.  Each of these examinations 
point out the essential absence of objective evidence of 
chronicity of bilateral knee symptoms at any time during or 
for decades after service separation.  On the contrary, 
Dr. GH's conclusory statement attributing all current knee 
arthritis to parachute jumps during service 50 years earlier 
plainly fails to in any way address or explain the essential 
absence of chronicity of symptoms documented in this appeal.  

The Board also finds that a clear preponderance of the 
objective medical evidence and clinical opinions on file is 
against the Veteran's claim for service connection for right 
shoulder disability attributable to incidents of service or 
as having been caused or aggravated by his service-connected 
postoperative residuals of a left clavicle fracture during 
service.  It is noteworthy that the left clavicle fracture 
treated during service was found to have "no resultant 
deformity or dysfunction" at the time of the physical 
examination for separation from service in August 1957.  
Thereafter, the Veteran did not even file a claim for service 
connection for these postoperative residuals until 1998, at 
which time the Veteran was provided a 10 percent evaluation 
for arthritis with pain, increased to 20 percent in 
July 2007, following surgical intervention for rotator cuff 
tear.  

Again, Dr. GH's statements that the Veteran so favored his 
left shoulder over the years that it caused his right 
shoulder disability is simply without any clinical basis in 
fact.  Both the August 2007 VA examination by a nurse 
practitioner and the April 2008 VA examination by a medical 
doctor included a review of the entire clinical history and 
clearly noted that a right-handed carpenter would work with 
his right hand and arm dominantly throughout a 40 year career 
of physical labor because he was right-handed, and not 
because he was favoring a left shoulder.  Again, the Veteran 
did not even claim to have a symptomatic left shoulder until 
1998, decades after he was separated from service.  Again, 
both the nurse practitioner and VA medical doctor provided a 
clear list of reasons why they found it unlikely that the 
Veteran's right shoulder disability, including postoperative 
right rotator cuff tear, was in any way causally related or 
even aggravated by the Veteran's service-connected residuals 
of a right clavicle fracture.  The VA medical doctor pointed 
out that following left shoulder surgery the Veteran had an 
assistant to help him with any heavy lifting or overhead 
activities and that he had also been off work for six months 
following such surgery and there was simply no clear 
indication that the postoperative service-connected left 
shoulder in any way caused or aggravated a similar problem in 
the Veteran's right shoulder.  She further pointed out that 
the Veteran had a type II acromion which would predispose the 
Veteran to having a right shoulder impingement syndrome 
unrelated to his preexisting left shoulder disability.  The 
Veteran had worked in heavy labor as a right hand dominant 
individual for many years and in his 70's developed right 
shoulder disability consistent with such work, entirely 
unrelated to his postoperative left shoulder.  The Veteran 
was noted to have had an excellent postoperative result from 
left shoulder surgery.  Again, the VA medical doctor reported 
that she had discussed this case with another VA staff 
orthopedic surgeon and that he agreed with her rationale and 
also reported that he was not aware of any literature that 
showed that problems in one shoulder would automatically 
cause problems in the other.  

The representative has argued that greater weight should be 
provided to VA Dr. GH's statements because he is an 
orthopedic surgeon.  Although Dr. GH's statements and 
treatment records have been carefully considered, the clear 
logical clinical opinions to the contrary provided by both 
the VA nurse practitioner and medical doctor from complete 
examinations with complete review of the historical record 
clearly and convincingly outweigh Dr. GH's conclusory 
statements, regardless of Dr. GH's medical qualifications.  
Again, the April 2008 VA examination by a VA medical doctor 
concludes with a notation that she had discussed this case 
with another VA staff orthopedic surgeon, and that he did in 
fact entirely agree with her rationale regarding the 
etiological origins of the Veteran's shoulder disability.  

The objective evidence on file does show that the Veteran 
participated in sufficient parachute jumps to qualify for the 
Parachutist Badge during service.  A degree of trauma to the 
knees from such activities is conceded by the Board.  
Nonetheless, there is no objective evidence of any injury or 
chronic disability of either knee at any time during or for 
decades after service separation.  There is in fact a 
complete absence of objective evidence of chronicity of 
symptoms of either knee or the right shoulder for some 50 
years after the Veteran was separated from service, during 
which time it is well and objectively documented that he 
served some 40 years after service as a carpenter and farm 
worker doing hard physical labor as a right-handed dominant 
individual.  No acute or identifiable trauma of either knee 
or the right shoulder is shown during service or at any time 
subsequent to service.  These disabilities are clearly shown 
to be attributable to a lifetime of hard physical labor 
following service separation, and entirely unrelated to 
service.  


ORDER

Entitlement to service connection for right shoulder 
disability is denied.  

Entitlement to service connection for degenerative joint 
disease of both knees is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


